                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                            No. CR 15-2218 JB

ARTHUR HERLIHY,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Objections to Presentence Investigation

Report and Request for Evidentiary Hearing, filed July 6, 2017 (Doc. 52)(“Objections”). The

Court held a sentencing hearing on August 11, 2017. The primary issues are: (i) whether the $16.5

million New Mexico Finance Authority (“NMFA”) loan to improve and renovate a truck stop, and

the $5.5 million Ponzi scheme to defraud individual investors in October, 2009, are relevant

conduct for the convicted offense -- making a false statement to a bank, 18 U.S.C. § 1014 -- under

the United States Sentencing Guidelines Manual § 1B1.3, at 22 (U.S. Sentencing Comm’n

2009)(“U.S.S.G.” or “Guidelines”) 1 and whether the Presentence Investigation Report ¶ 11, at 4,



       1
        The Supreme Court of the United States of America held, in Peugh v. United States, 569
U.S. 530 (2013):

       District courts must begin their sentencing analysis with the Guidelines in effect at
       the time of the offense and use them to calculate the sentencing range correctly;
       and those Guidelines will anchor both the district court’s discretion and the
       appellate review process in all of the ways we have described. The newer
       Guidelines, meanwhile, will have the status of one of many reasons a district court
       might give for deviating from the older Guidelines, a status that is simply not
       equivalent for ex post facto purposes.

569 U.S. at 549 (emphasis in original). Because the 2009 Guidelines were in effect at the time of
Herlihy’s crime, the Court uses the 2009 Guidelines to calculate Herlihy’s sentencing range and
filed May 1, 2017 (Doc. 46)(“PSR”) should describe this conduct; (ii) whether the PSR’s narrative

portions mischaracterize a loan from Maurice Bonal as going to Defendant Arthur Herlihy

personally rather than going to Fuel 4 Less, a limited liability company that was the majority owner

(99%) of Savoy Travel Center; (iii) whether the Court should remove adjustments to Herlihy’s

total offense level pursuant to conduct arising from the NMFA loan and the Ponzi scheme to

defraud individual investors, reducing Herlihy’s total offense level to 5, see PSR ¶¶ 65-74, at 14-

15; (iv) whether the Court should remove portions of the PSR section on Factors That May Warrant

a Sentence Outside of the Advisory Guideline System that deal with the NMFA loan or the Ponzi

scheme to defraud individual investors, see PSR ¶ 124, at 26; (v) whether the Court should impose

community service in place of a fine, see PSR ¶ 104, at 24; (vi) whether the special condition of

supervision dealing with credit charges is vague and/or unnecessary, 2 see Attachment A to the

Presentence Report at 2, filed May 1, 2017 (Doc. 46-1)(“Conditions of Supervision”); and (vii)

whether the special condition of supervision dealing with teaching is vague or unnecessary, 3 see

Conditions of Supervision at 2. The Court concludes that: (i) the NMFA loan and the Ponzi scheme

to defraud individual investors are not relevant conduct for the convicted offense; therefore, the

Court will sustain Herlihy’s Objections and not consider these crimes as relevant conduct for

sentencing purposes; (ii) the PSR’s narrative describing Bonal’s loan does not suggest that the loan




not the current version.
       2
        The special condition reads: “You must not incur new credit charges, negotiate or
consummate any financial contracts or open additional lines of credit without prior approval of the
probation officer.” Conditions of Supervision at 2.
       3
      The special condition reads: “You must seek approval from the Court regarding
employment that involves financial advising or teaching.” Conditions of Supervision at 2.



                                               -2-
was for Herlihy personally; therefore, the Court overrules Herlihy’s Objections to the inclusions

of these portions of the PSR; (iii) having sustained Herlihy’s Objections to the NMFA loan and

the Ponzi scheme to defraud individual investors being relevant conduct to the convicted offense,

the Court will sustain Herlihy’s Objections to the adjustments to Herlihy’s total offense level that

are based on this conduct; (iv) the Court will not sustain Herlihy’s Objections to the portions of

the PSR section on Factors That May Warrant a Sentence Outside of the Advisory Guideline

System that deal with the NMFA loan or the Ponzi scheme to defraud individual investors; (v) the

Court will sustain Herlihy’s Objection to the imposition of a fine; (vi) the Court will sustain

Herlihy’s Objection to the special condition of supervision dealing with credit charges and the

special condition of supervision dealing with teaching; (vii) the Court will accept the Plea

Agreement, filed February 3, 2017 (Doc. 43)(“Plea Agreement”), under rule 11(c)(1)(C) of the

Federal Rules of Criminal Procedure; (viii) the Court will assign Herlihy a sentence of 1 day or

time served, whichever is less, followed by a term of supervised release for three years, during

which Herlihy must not incur new credit charges (except that he may use current credit cards as

needed), negotiate or consummate any financial contracts or open additional lines of credit without

the United States Probation Officer’s prior approval, must provide the United States Probation

Office (“USPO”) access to any requested financial information and authorize the release of any

financial information, must complete 100 hours of community service during the first year of

supervised release, must file timely, accurate and lawful income tax returns and provide proof of

such filing to the USPO as requested, and must seek approval from the Court regarding

employment that involves financial advising and, during the term of supervised release must keep

the Court advised of any teaching. The Court therefore sustains the Objections in part and




                                               -3-
overrules them in part.

                                 FACTUAL BACKGROUND

       The Court takes the facts from the Plea Agreement. Because neither party objects to the

Plea Agreement’s recitation of the facts, the Plea Agreement’s facts will serve as the Court’s

findings of fact for purposes of this sentencing. See Objections at 3-21; United States’ Sentencing

Memorandum at 4-6, filed August 10, 2017 (Doc. 57)(“U.S. Sentencing Memo.”);                   Draft

Transcript of Sentencing Hearing at 19:19-21:25 (taken August 11, 2017)(“Tr.”) (Coberly, Court,

Sullivan, Tanny). 4 The Plea Agreement describes the offense conduct as follows:

               I was previously employed by a truck stop business in Deming New
       Mexico. This business consisted of several limited liability companies, including
       (1) Savoy Travel Center, LLC, (2) Truckers Paradise, LLC, and (3) Fuel 4 Less,
       LCC. While employed by the truck stop business, I participated in a loan
       transaction with 1st New Mexico Bank (hereinafter, “1st New Mexico”). The truck
       stop borrowed $60,125.00 in principal from 1st New Mexico on February 23, 2010.
       Full payment of the loan was required on or before March 9, 2010. The truck stop
       business repaid the principal and interest on this loan in a timely fashion.

               As an employee of the truck stop business, I agreed to and signed several
       documents to effectuate the loan. These documents included a “Commercial
       Security Agreement,” which stated that the “Grantor represents and warrants to
       Lender that Grantor holds good and marketable title to the Collateral, free and clear
       of all liens and encumbrances except for the lien of this agreement.” The
       commercial Security Agreement identified the collateral to include New Mexico
       liquor license 2788, the “Grantor” as Truckers Paradise, LLC, and the “Lender” as
       1st New Mexico Bank.

               I entered into and signed the Commercial Security Agreement knowing that
       the liquor license referenced in the document was already encumbered. Indeed, I
       had previously participated in other financial transactions involving this liquor
       license. On or about December 6, 2008 I signed a promissory note as the
       “Operating Manager” of Truckers Paradise, LLC. I pledged the liquor license as
       collateral for a loan for $140,000.00 extended to Truckers Paradise, LLC, by

       4
        The Court’s citations to the Draft Transcript of Sentencing Hearing (taken August 11,
2017)(“Tr.”), refer to the court reporter’s original, unedited versions. Any final transcripts may
contain slightly different page and/or line numbers.



                                               -4-
       Maurice P. and Diana J. Bonal of Santa Fe, New Mexico. I promised and agreed
       to “keep” the liquor license “free and clear of any liens, law suits or any claims
       against the License and in good standing with the New Mexico Alcohol & Gaming
       Division.” On or about November 23, 2009, I signed a second promissory note in
       the amount of $100,000.00. This promissory note superseded the first promissory
       note of December 6, 2018.

               At the time of the above-described loan transaction with 1st New Mexico
       Bank, Truckers Paradise LLC, still owed payment to Mr. and Mrs. Bonal and the
       promissory note was still in effect. Truckers Paradise, LLC, did not own the liquor
       license free and clear of any liens or other encumbrances, and all of my statements
       and representations to the contrary in the Commercial Security Agreement were
       false statements. I made these false statements knowingly.

               Furthermore, I observed my co-defendant, Bruce Beckner, participate in the
       loan transaction with 1st New Mexico Bank. Beckner identified himself as “Bill
       Evans” during the transaction. At that time, I knew Beckner as the de facto owner
       and operator of the truck stop business. I observed that the Commercial Security
       Agreement had the name “Bill Evans” and a signature for “Bill Evans” on the
       documents. However, I knew that Beckner’s true name was not “Bill Evans” and
       that Beckner used the alias “Bill Evans” to conceal his true identity after a previous
       criminal conviction for a financial crime.

Plea Agreement ¶ 8, at 4-5.

                              PROCEDURAL BACKGROUND

       At the Plea Hearing, held before the Honorable Laura Fashing, United States Magistrate

Judge for the United States District Court for the District of New Mexico, Herlihy pled guilty to

the Information. See Information at 1, filed February 3, 2017 (Doc. 40). See also Clerk’s Minutes

at 1, filed February 3, 2017 (Doc. 44)(“Plea Hearing Minutes”). The Information charges:

                On or about February 23, 2010, in Luna County, in the District of New
       Mexico and elsewhere, the defendant, ARTHUR HERLIHY, did knowingly make
       a false statement on a loan document, to wit a Commercial Security Agreement, for
       the purpose of influencing the actions of 1st New Mexico Bank, an institution whose
       accounts are insured by the Federal Deposit Insurance Corporation.

Information at 1 (bold in original). The Indictment charges that this was “[i]n violation of

18 U.S.C. § 1014.” Information at 3. On February 3, 2017, Plaintiff United States of America and




                                               -5-
Herlihy entered into the Plea Agreement in which Herlihy pled guilty to making a false statement

to a bank. See generally Plea Agreement. The Plea Agreement recommends that a specific

sentence of imprisonment in the range of 0 to 18 months is the appropriate disposition in this case,

and agreed that the Court may enter an order of restitution pursuant to the Mandatory Victim’s

Restitution Act, 18 U.S.C. § 2663A. See Plea Agreement ¶ 10(a), at 6; id. ¶ 15, at 8.

       1.      The PSR.

       The PSR summarizes the offense conduct:

       35.     Herlihy, along with co-conspirators [Sean] Curtis and Beckner (a.k.a. Bill
               Evans), made fraudulent representations pertaining to a $16.5 million loan
               through New Mexico Finance Authority, involving the New Markets Tax
               Credit, a program supported by the United States Department of the
               Treasury. The funds were to be used to acquire, renovate and substantially
               improve a truck stop, including a construction of a restaurant, motel and RV
               park.

       36.     In 2006, Finance New Mexico was created to help bolster the economy of
               the State of New Mexico. The limited liability company is owned by the
               New Mexico Finance Authority, a broad-based financing agency, and New
               Mexico Community Capital, a certified non-profit community development
               financial institution (CDFI). The New Mexico Finance Authority acts as
               Managing Member and provides staff support to the Community
               Development Entity. In 2007, Finance New Mexico was awarded an
               allocation of $110 million in New Markets Tax Credits authority, which
               enabled Finance New Mexico to generate capital that was lent directly to
               qualified businesses in low-income areas.

       37.     Fuel 4 Less, LLC, was a limited liability company which was organized by
               Sandra Franklin in the State of New Mexico in September of 2005. In late
               2007, Beckner, Herlihy, and Curtis purchased the Savoy Travel Center
               located near Deming, New Mexico. When purchased, the truck stop was
               dilapidated and these individuals began looking for funds to allegedly
               remodel the truck stop. Herlihy was subsequently hired as the operating
               manager.

       38.     In early 2008, Beckner, Herlihy, and Curtis created over a dozen limited
               liability companies (LLC’s) affiliated with Fuel 4 Less/Savoy Travel Center
               and opened several bank accounts at different financial institutions in the




                                               -6-
       names of the various LLCs. Furthermore, the owners of Fuel 4 Less were
       identified as Sean Curtis, Arthur Herlihy and Seashell Fuel Corporation
       based in Panama, Central America. Fuel 4 Less was the majority owner
       (99%) of Savoy Travel Center, LLC, a limited liability company organized
       by Sean Curtis in the State of New Mexico in November of 2007. Arthur
       Herlihy owned the remaining 1% of Savoy Travel Center. Combined, the
       two companies operated the Savoy Travel Center, a truck stop located west
       of Deming, New Mexico, from September of 2005 until September of 2011.

39.    In October 2009, Beckner, Herlihy, and Curtis applied for and received a
       loan for $16.5 million from the New Mexico Finance Authority (NMFA)
       for the purpose of developing Savoy Travel Center (DBA Fuel 4 Less). In
       addition, Beckner, Herlihy, and Curtis solicited approximately $5.5 million
       in investments for Savoy Travel Center/Fuel 4 Less from private investors.
       The investigation revealed the subjects used Rita Xiomara Romero-
       Jimenez, a Honduran National married to Beckner, to assist them with
       moving the proceeds of their crimes out of the United States to accounts in
       Honduras and Panama.

40.    The loan proceeds of $16,308,600 -- obtained through the New Markets
       Tax Credit program promoted by the United States Department of the
       Treasury -- were wire transferred to a business bank account at US Bank
       (account number 3946) in the name of Fuel 4 Less.

....

42.    In addition, Herlihy and his co-conspirators solicited investments from
       victims and issued promissory notes with interest rates of 24% to 36% per
       annum, payable in monthly installments. Interviews with victims revealed
       discrepancies regarding the purpose and use of investment funds. Untrue
       or misleading statements and/or omissions of material facts have deceived
       investors to be able to fully evaluate the suitability of their investments.
       Interest payments stopped as early as 2009 for some investors and no
       payments have been made to any investor since 2011. Approximately $5.5
       million have been obtained from dozens of investors.

....

51.    On September 30, 2014, agents spoke with Abraham Camarena by
       telephone. Camarena was the senior vice president in charge of commercial
       loans with 1st New Mexico Bank in Deming, New Mexico. Camarena
       oversaw the loan process when Beckner, Curtis, and Herlihy applied for
       and obtained a loan for $135,165 in July of 2009. During the process,
       Beckner, Herlihy, and Curtis pledged a liquor license as collateral to obtain




                                       -7-
      the loan but failed to disclose the license had already been pledged to
      another entity. Beckner also failed to disclose he was using an alias (Bill
      Evans) to apply for the loan.

52.   On January 15, 2015, agents spoke with Maurice Bonal in Santa Fe, New
      Mexico. Bonal brokers the sale of liquor licenses and was involved with
      the sale of a liquor license to Fuel 4 Less in April 2008 for $300,000. At
      the time, Fuel 4 Less was represented by Art Herlihy and was purchasing
      the liquor license for the truck stop via the entity Trucker’s Paradise.

53.   Bonal facilitated the sale of New Mexico Liquor License No. 2788 as well
      as the transfer of the license from Santa Fe County (where the license had
      been located) to Luna County (home of the truck stop) in New Mexico.
      Bonal also loaned Herlihy and Fuel 4 Less (DBA Trucker’s Paradise)
      approximately $100,000 in order to complete the sale since Herlihy/Fuel 4
      Less did not have all of the funds to make the purchase.

54.   As a result, Herlihy signed a Promissory Note, a Bill of Sale, and a Form
      UCC-1 Financing Statement which was filed with the Secretary of State.
      Bonal received some payments on his initial loan to Herlihy/Fuel 4 Less
      but those payments ceased in early 2011.

55.   According to the Promissory Note and to Bonal, Bonal was the only secured
      interest of the liquor license and no permission was ever given for Herlihy
      or any others to pledge the liquor license as collateral for any other loan.

56.   In summary, Herlihy and his co-conspirator were involved in a Ponzi-type
      scheme to defraud dozens of inventors, involving approximately $5.5
      million in promissory notes, investments in Fuel 4 Less LLC, a truck stop
      and gas station in Southern New Mexico. Herlihy and his co-conspirator
      advertised business opportunities in the Los Angeles Times. Herlihy and
      his co-conspirator were not registered agents or broker dealers permitted by
      law to offer or sell securities. Herlihy and his co-conspirator withheld
      material facts from the purchasers of these securities, notably that Beckner
      (a.k.a. Bill Evans) was a felon convicted previously of securities fraud, and
      that the UCC Liens provided to the investors to protect their investments
      were replicated again and again rendering them meaningless, and
      subordinated to the New Mexico Finance Authority. Initially interest
      payments were made on the promissory notes. However, the business was
      failing and interest payments eventually ceased sometime during 2010 and
      2011. The underlying investments were not returned, defrauding investors.
      Additionally, Herlihy and his co-conspirator made fraudulent
      representations or omissions pertaining to a $16.5 million loan through New
      Mexico Finance Authority and other financial institutions. Lastly, Herlihy




                                      -8-
               was directly attributable to a loan transaction with 1st New Mexico Bank,
               which the truck stop borrowed $60,125.00 in principal from 1st New
               Mexico on February 23, 2010. The truck stop business repaid the principal
               and interest on this loan in a timely fashion.

       57.     Herlihy was the operating manager of Savoy Travel Center and as such
               performed all management duties and business operations. Herlihy opened
               all bank accounts for Savoy Travel Center, as well as various bank accounts
               for multiple Limited Liability Companies (LLCs) affiliated with Savoy
               Travel Center. These LLCs were established by Herlihy and his co-
               conspirators. Additionally, Herlihy signed all promissory notes and
               subscription agreements. However, there was no evidence the defendant
               exercised control over others in the Ponzi scheme, therefore, the defendant
               was not be assessed an aggravating or mitigation role adjustment.

PSR ¶¶ 35-40, 42, 51-57, at 8-13 (bold in original).

       In the PSR, the USPO calculates Herlihy’s base offense level at 7 pursuant to

U.S.S.G. § 2B1.1(a)(1). See PSR ¶ 64, at 14. The USPO increased the base offense level 20 levels

pursuant to U.S.S.G. § 2B1.1(b)(1)(K) on the theory that, in the pleaded offense, “the defendant

and co-conspirator made fraudulent representations pertaining to a $16.5 million loan through New

Mexico Finance Authority,” and “the defendant and co-conspirator were involved in a Ponzi-type

scheme to defraud dozens of investors, involving approximately $5.5 million in promissory notes.”

PSR ¶ 65, at 14. The USPO added a 2-level enhancement pursuant to U.S.S.G. § 2B1.1(b)(2)(A),

on the theory that, in the pleaded offense, the truck stop “paid for the financing of advertisements

to be placed into the Los Angeles (LA) Times” that resulted in the defrauding of dozens of

investors.   PSR ¶ 66, at 14.     The USPO added another 2-level enhancement pursuant to

U.S.S.G. § 2B1.1(b)(10)(C), because Herlihy used sophisticated means to “solicit[] approximately

$5.5 million in investments” for the truck stop from individual investors and then move the

proceeds out of bank accounts in the United States and into Honduras and Panama. PSR ¶ 67, at

14-15. The USPO added another 2-level enhancement under U.S.S.G. § 3B1.3, because Herlihy




                                               -9-
abused his private trust as a manager of the truck stop, and used special skills gained from his work

and education history to “assist in the scheme and artifice.” PSR ¶ 69, at 15. The USPO decreased

the total offense level by 2 pursuant to U.S.S.G. § 3E1.1(a), because Herlihy accepted

responsibility for the offense. See PSR ¶ 73, at 15. The USPO decreased the total offense level

by an additional point pursuant to U.S.S.G. § 3E1.1(b), because Herlihy “assisted authorities in

the investigation or prosecution of [his] own misconduct by timely notifying authorities of [his]

intent to enter a plea of guilty.” PSR ¶ 74, at 15. After applying all of the foregoing adjustments,

the USPO calculated Herlihy’s total offense level as 30. See PSR ¶ 75, at 15. With a criminal

history score of 0 and corresponding criminal history category of I, see PSR ¶ 79, at 16, this total

offense level resulted in: (i) a guideline imprisonment range of 97 months to 121 months, see

PSR ¶ 106, at 24; (ii) a guideline supervised release range of 2 years to 5 years, see PSR ¶ 111, at

24; and (iii) a guideline fine range of $15,000.00 to $1,000,000.00, see PSR ¶ 117, at 25. The

USPO also determined that the Court should order restitution under U.S.S.G. § 5E1.1. See

PSR ¶ 120, at 25.

       2.      The Objections.

       Herlihy filed his Objections on July 6, 2017, requesting an evidentiary hearing. See

Objections at 1. According to Herlihy, the PSR “erroneously characterizes [him] as one of the

masterminds behind a series of fraudulent schemes” and fails to recognize that he was Beckner’s

“fall guy” for frauds unbeknownst to him. Objections at 1. Herlihy contends that he pleaded guilty

only to making a false statement to a bank, for a $60,125.00 loan and which was repaid on time

and in full. See Objections at 2. This statement notwithstanding, Herlihy says, the USPO attributes

“essentially all of the allegations in the original indictment to [him] as relevant conduct” when it




                                               - 10 -
calculated his Guidelines sentencing range, recommends a fine, and recommends special

conditions. Objections at 2.

       According to Herlihy, he was neither involved in nor aware of most of Beckner’s fraudulent

conduct. See Objections at 2. Furthermore, Herlihy insists, the USPO erroneously attributes to

Herlihy some of Beckner’s conduct as well as some of Herlihy’s conduct that was not in

furtherance of any fraud or scheme. See Objections at 3. Herlihy then presents what he refers to

as a “factual objection[],” taking issue with the PSR’s inclusion of conduct that falls outside

U.S.S.G § 1B1.3(a)(1) and (2)’s definition of relevant conduct.           Objections at 3 (citing

U.S.S.G. § 1B1.3(a)(1) and (2)). Herlihy then makes thirty-nine specific objections to the PSR

that he characterizes as factual objections. See Objections at 5-21. Herlihy additionally objects to

the imposition of a fine, as well as two of the special conditions of supervision. See Objections at

21-24. The Court will evaluate each objection.

       3.      The First Addendum To The PSR.

       On July 14, 2017, the USPO filed its first addendum to the PSR, in which it responded to

Herlihy’s Objections.    See Addendum to the Presentence Report at 1, filed July 14, 2017

(Doc. 54)(“First Addendum”). The UPSO rejected each of Herlihy’s Objections and determined

that the portions of the PSR to which Herlihy objects will remain unchanged. See First Addendum

at 1-17. The UPSO makes a correction to the name of a bank referenced in the PSR and updated

the sections in the PSR on Herlihy’s relationship status and employment record based on new

information. See First Addendum at 17.

   4. Herlihy’s Sentencing Memorandum.

       On August 2, 2017, Herlihy filed his sentencing memorandum.                See Defendant’s




                                               - 11 -
Sentencing Memorandum, filed August 2, 2017 (Doc. 56)(“Herlihy Sentencing Memo.”). Herlihy

asked the Court to: (1) accept the rule 11(c)(1)(C) plea agreement; and (2) sentence him to time

served followed by two years of supervised release. See Herlihy Sentencing Memo. at 1. Herlihy

maintains, in accordance with the Objections that he filed, that Beckner’s schemes are not relevant

conduct for Herlihy’s offense level calculation. See Herlihy Sentencing Memo. at 6. Herlihy

therefore maintains that his offense level should be calculated as 5, which results in a sentencing

range of 0 to 6 months of imprisonment. See Herlihy Sentencing Memo. at 6.

       Herlihy requests that the Court accept the rule 11(c)(1)(C) plea agreement and sentence

him to what he maintains is a within-guidelines sentence of one day of imprisonment -- time

served. See Herlihy Sentencing Memo. at 6. Herlihy notes that his offense of conviction under

18 U.S.C. § 1014 is a Class B felony and that, under U.S.S.G. § 5D1.2(a)(1), the Guidelines range

for supervised release is 2 to 5 years. See Herlihy Sentencing Memo. at 6. Herlihy requests that

the Court sentence him to time served with a supervised release term of 2 years. See Herlihy

Sentencing Memo. at 11.

       5.      The United States’ Sentencing Memorandum.

       On August 10, 2017, the United States filed its sentencing memorandum. See U.S.

Sentencing Memo. at 1. The United States asks the Court to sentence Herlihy to time served

followed by five years of supervised release, a fine of $5,000.00, and a special penalty assessment

of $100.00. See U.S. Sentencing Memo. at 1. The United States notes that the Indictment’s Count

1 charged Herlihy with bank fraud for obtaining a loan of $135,165.00 from 1st New Mexico Bank

in July, 2009, for the stated purpose of paying off an outstanding debt on a liquor license. See

U.S. Sentencing Memo. at 2. The United States explains that it received documents after the grand




                                              - 12 -
jury returned the Indictment that undercut its ability to prove Herlihy’s guilt on the Indictment’s

other four counts, along with evidence that the truck stop’s office employees regularly used a

signature stamp bearing Herlihy’s name on documents without his knowledge, calling into

question Herlihy’s role in issuing the promissory note that placed an encumbrance on the truck

stop’s liquor license before Herlihy took out the loan with 1st New Mexico Bank. See U.S.

Sentencing Memo. at 2-3. The United States asserts that, based on these changed circumstances,

it agreed to let Herlihy enter into a plea agreement charging him only with making a false statement

on the second 1st New Mexico Bank loan application. See U.S. Sentencing Memo. at 3-4.

       The United States maintains -- contrary to the USPO’s position -- that the far-reaching

conspiracy in this case was almost exclusively the result of Beckner’s actions, not Herlihy’s

actions, and that Herlihy is responsible under U.S.S.G. § 1B1.3 only for conduct that “is within

the scope of jointly undertaken criminal activity, in furtherance of criminal activity, and reasonably

foreseeable in connection with that criminal activity.” U.S. Sentencing Memo. at 4 (citing

U.S.S.G. § 1B1.3(a)). The United States interprets this requirement to mean that the Court should

hold Herlihy accountable only for the offense charged in the Information. See U.S. Sentencing

Memo. at 4. The United States therefore again urges the Court to accept the rule 11(c)(1)(C) plea

agreement, and sentence Herlihy to time served followed by five years of supervised release, a

$5,000.00 fine, and a $100.00 special penalty assessment. See U.S. Sentencing Memo. at 6.

       6.      The Second Addendum to the PSR.

       On August 10, 2017, the USPO filed its Second Addendum to the Presentence Report, filed

August 10, 2017 (Doc. 59)(“Second Addendum”), in which it: (i) acknowledges the United States’

Sentencing Memorandum; (ii) acknowledges Herlihy’s Objections; (iii) amends the PSR to




                                                - 13 -
remove the imposition of a fine; and (iv) amends the PSR to include a condition of 100 hours of

community service during Herlihy’s first year of supervised release. See Second Addendum at 1.

The USPO does not change its calculation of Herlihy’s offense level or Guideline range. See

Second Addendum.

                   RELEVANT LAW REGARDING THE GUIDELINES

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court of the United States

of America severed the mandatory provisions from the Sentencing Reform Act of 1984,

18 U.S.C. §§ 3551-59, thus making Guidelines sentencing ranges effectively advisory. In excising

the two sections, the Supreme Court left the remainder of the Sentencing Reform Act intact,

including 18 U.S.C. § 3553: “Section 3553(a) remains in effect, and sets forth numerous factors

that guide sentencing. Those factors in turn will guide appellate courts, as they have in the past,

in determining whether a sentence is unreasonable.” United States v. Booker, 543 U.S. at 261.

       Congress has directed sentencing courts to impose a sentence “sufficient, but not greater

than necessary” to comply with four statutorily defined purposes enumerated in

18 U.S.C. § 3553(a)(2):

       (A)     to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

       (B)     to afford adequate deterrence to criminal conduct;

       (C)     to protect the public from further crimes of the defendant; and

       (D)     to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective
               manner . . . .

18 U.S.C. § 3553(a)(2)(A)-(D).

       [A] defendant who has been found guilty of an offense described in any Federal




                                              - 14 -
       statute . . . shall be sentenced in accordance with the provisions of this chapter so
       as to achieve the purposes set forth in subparagraphs (A) through (D) of section
       3553(a)(2) to the extent that they are applicable in light of all the circumstances of
       the case.

18 U.S.C. § 3551. To achieve these purposes, § 3553(a) directs sentencing courts to consider:

(i) the Guidelines; (ii) the offense’s nature and the defendant’s character; (iii) the available

sentences; (iv) a policy favoring uniformity in sentences for defendants who commit similar

crimes; and (v) the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

       Although the Guidelines are no longer mandatory, both the Supreme Court and the United

States Court of Appeals for the Tenth Circuit have clarified that, while the Guidelines are one of

several factors which § 3553(a) enumerates, they are entitled to careful consideration. See Rita v.

United States, 551 U.S. 338, 349 (2007)(“The Guidelines as written reflect the fact that the

Sentencing Commission examined tens of thousands of sentences and worked with the help of

many others in the law enforcement community over a long period of time in an effort to fulfill

[its] statutory mandate.”); United States v. Cage, 451 F.3d 585, 593 (10th Cir. 2006)(describing

the Guidelines as more than “just one factor among many”). They are significant, because “the

Guidelines are an expression of popular political will about sentencing that is entitled to due

consideration . . . [and] represent at this point eighteen years’ worth of careful consideration of the

proper sentence for federal offenses.” United States v. Cage, 451 F.3d at 593 (internal quotation

marks omitted)(quoting United States v. Terrell, 445 F.3d 1261, 1265 (10th Cir. 2006)). A

reasonable sentence is one that also “avoid[s] unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). See

United States v. Booker, 543 U.S. at 261-62.




                                                - 15 -
       The Tenth Circuit has “joined a number of other circuits in holding that a sentence within

the applicable Guidelines range is presumptively reasonable.” United States v. Terrell, 445 F.3d

1261, 1264 (10th Cir. 2006), overruled on other grounds by Rita v. United States, 551 U.S. 338,

349 (2007), as recognized in United States v. Zamora-Solorzano, 528 F.3d 1247, 1251 n.3 (10th

Cir. 2008). This presumption, however, is an appellate presumption and not one that the trial court

can or should apply. See Gall v. United States, 552 U.S. 38, 46-47 (2007); Kimbrough v. United

States, 552 U.S. 85, 90-91 (2007); Rita v. United States, 551 U.S. at 351. Instead, the trial court

must undertake the § 3553(a) balancing of factors without any presumption in favor of the

advisory 5 Guidelines sentence. See Rita v. United States, 551 U.S. at 351; Gall v. United States,

552 U.S. at 46-47; Kimbrough v. United States, 552 U.S. at 90-91.

            While the Supreme Court’s decision in United States v. Booker has given the
       sentencing court discretion that it did not have earlier, the sentencing court’s first

       5
         Attorneys and courts often say that the “Guidelines” are advisory, but it appears more
appropriate to say that the resulting Guidelines ranges are advisory. Gall v. United States, 552
U.S. at 46 (“As a result of our decision [in United States v. Booker], the Guidelines are now
advisory . . . .”); United States v. Leroy, 298 F. App’x 711, 712 (10th Cir.
2008)(unpublished)(“[T]he Guidelines are advisory, not mandatory.”); United States v. Sells, 541
F.3d 1227, 1237 (10th Cir. 2008)(“[T]he sentence ultimately imposed by the district court was
based on a correctly calculated Guidelines range, a stated consideration of the § 3553(a) factors,
and an understanding that the Guidelines are advisory.”). The Court must consider the Guidelines,
see Gall v. United States, 552 U.S. at 46 (“It is . . . clear that a district judge must give serious
consideration to the extent of any departure from the Guidelines . . . .”), and must accurately
calculate the Guidelines range, see Gall v. United States, 552 U.S. at 49 (“[A] district court should
begin all sentencing proceedings by correctly calculating the applicable Guidelines range.”). The
Court is not mandated, however, to apply a sentence within the calculated Guidelines range. See
United States v. Sierra-Castillo, 405 F.3d 932, 936 n.2 (10th Cir. 2005)(“[D]istrict courts
post-Booker have discretion to assign sentences outside of the Guidelines-authorized range . . . .”).
Accord United States v. Chavez-Rodarte, No. CR 08-2499 JB, 2010 WL 3075285, at *2-3 (D.N.M.
July 16, 2010)(Browning, J.).

              The Court must adhere to the following three-step sequence when
       sentencing a criminal defendant: first, determining the appropriate sentencing range
       on the basis of Guidelines’ chapters 2 through 4; next, applying Guidelines-



                                               - 16 -
      task remains to accurately and correctly determine the advisory-guideline sentence.
      Thus, before the sentencing court takes up a defendant’s Booker arguments, the
      sentencing court must first determine whether the defendant is entitled to downward
      departures. The sentencing court may, however, also use these same departure




      contemplated departures based on parts 5H and 5K; and, only then, varying from
      the Guidelines framework on the basis of the § 3553(a) factors taken as a whole.
      The Court must follow this sequence, because: (i) the Guidelines expressly provide
      for it, and courts must still consult the Guidelines, even if they will subsequently
      vary from them in the third step of the sequence; and (ii) adherence to this sequence
      is the only way to give effect to 18 U.S.C. § 3553(e).

      ....

              The Supreme Court held in United States v. Booker that “district courts,
      while not bound to apply the Guidelines, must consult those Guidelines and take
      them into account when sentencing,” 543 U.S. at 264, but further expounded in
      Kimbrough v. United States that “courts may vary [from the Guidelines ranges]
      based solely on policy considerations, including disagreements with the
      Guidelines,” 552 U.S. 85, 101 (2007)(alteration in original)(internal quotation
      marks omitted). In theory, this freedom could mean that a district court may excise
      individual portions of the Guidelines along the way as it performs an otherwise by-
      the-book Guidelines analysis, end up with a sentence with built-in variances, and
      never even know what sentence a true, rigid Guidelines application would yield. In
      practice, however, appellate courts expect district courts to first obtain the true
      Guidelines’ sentence range and circumscribe their United States v. Booker-granted
      authority to post-Guidelines analysis “variances.” Irizarry v. United States, 553
      U.S. 708, 710-16 (2008). A district court that attempts to vary from
      U.S.S.G. § 1B1.1’s basic sequence most likely acts procedurally unreasonably. See
      Gall v. United States, 552 U.S. 38, 51 (2007)(holding that a sentence is procedurally
      reasonable if “the district court committed no significant procedural error, such as
      failing to calculate (or improperly calculating) the Guidelines range, treating the
      Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately explain the
      chosen sentence” (emphasis added)).

United States v. Nolf, 30 F. Supp. 3d                 1200,   1222-24,     (D.N.M.     June   20,
2014)(Browning, J.)(emphasis in original).



                                             - 17 -
       actors in the Booker calculus, even if the court does not grant a downward
       departure.

United States v. Apodaca-Leyva, No. CR 07-1479 JB, 2008 WL 2229550, at *6 (D.N.M. Feb. 13,

2008)(Browning, J.). The Supreme Court recognized, however, that the sentencing judge is “in a

superior position to find facts and judge their import under § 3553(a) in each particular case.”

Kimbrough v. United States, 552 U.S. at 89. Applying § 3553(a)’s factors, the Court has

concluded that the case of an illegal immigrant who re-entered the United States to provide for his

two children and two siblings was not materially differentiated from other re-entry cases, and, thus,

no variance from the Guidelines sentence was warranted. See United States v. Almendares-Soto,

No. CR 10-1922 JB, 2010 WL 5476767, at *12 (D.N.M. Dec. 14, 2010)(Browning, J.). On the

other hand, in United States v. Jager, No. CR 10-1531 JB, 2011 WL 831279 (D.N.M. Feb. 17,

2011)(Browning, J.), although the defendant’s military service was not present to an unusual

degree and, thus, did not warrant a departure, the Court concluded that a variance was appropriate,

because the defendant’s military service was “superior and uniformly outstanding,” as the

defendant appeared to have been “trustworthy[] and dedicated, and he served with distinction.”

2011 WL 831279, at *14.

                                           ANALYSIS

       The Court sustains Herlihy’s Objections in part and overrules them in part. The Court

sustains Herlihy’s Objection to the $16.5 million NMFA loan and the $5.5 million Ponzi scheme

to defraud individual investors being considered conduct relevant to the convicted offense of

making a false statement as part of the second loan application to 1st New Mexico Bank, because

they fail to satisfy U.S.S.G. § 1B1.3’s requirements for relevant conduct. The Court sustains

Herlihy’s Objections to the narrative portions of the PSR that deal exclusively with this unrelated




                                               - 18 -
conduct. Because the Court concludes that the $16.5 million NMFA loan and the $5.5 million

Ponzi scheme to defraud individual investors are not relevant conduct under U.S.S.G. § 1B1.3(B),

the Court sustains Herlihy’s Objections to the offense level calculation, concluding that the total

offense level should be 5. Because the Court concludes that the total offense level should be 5,

the Court sustains Herlihy’s Objection to the Guidelines imprisonment range and concludes that

the Guidelines imprisonment range should be 0 months to 6 months. The Court sustains Herlihy’s

Objection to the portions of the PSR section on Factors That May Warrant a Sentence Outside of

the Advisory Guideline System that deal with unrelated conduct or are not consistent with the

correctly calculated total offense level. The Court sustains Herlihy’s Objection to the imposition

of a fine. The Court sustains Herlihy’s Objection to the terms of the special condition of

supervision dealing with credit charges. The Court sustains Herlihy’s Objection to the terms of

the special condition of supervision dealing with teaching.       The Court overrules Herlihy’s

Objection to the characterization of the loan from M. Bonal in PSR ¶¶ 53-54, at 12.

I.     THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE SUGGESTION
       THAT HE WAS PART OF SCHEMES TO DEFRAUD OR THAT THOSE
       SCHEMES WERE IN FURTHERANCE OF HIS JOINTLY UNDERTAKEN
       CRIMINAL ACTIVITY.

       The PSR’s ¶ 11, at 4, reads as follows:

                The investigation of Fuel 4 Less/Savoy Travel Center had involved two
       separate schemes to defraud. The first scheme involves material omissions and
       false statements used to obtain loan funding from a number of sources. The second
       scheme involved material omissions and false statements used to solicit individual
       investors for funding.

PSR ¶ 11, at 4. In Objection 1, Herlihy “objects on factual grounds” to the suggestion that he was

part of schemes to defraud or that these schemes were in furtherance of his jointly undertaken

criminal activity. Objections at 5-6. As Herlihy sees it, his false statement to 1st New Mexico




                                              - 19 -
Bank is an isolated bank transaction that was not part of any broader scheme to defraud. See

Objections at 6.    Moreover, Herlihy argues that (i) he did not make any knowingly false

representations related to transactions with any other banks; (ii) each bank transaction was distinct

and the transactions cannot be grouped into a single scheme to defraud; (iii) he never jointly agreed

to participate in any scheme to defraud; and (iv) Beckner misled him as well and set him up as the

“fall guy” for the larger schemes. Objections at 6-7.

       The Court concludes that the United States and Herlihy correctly contend that the schemes

to use material omissions and false statements to obtain loan funding and solicit individual

investors for funding are not relevant conduct. Under U.S.S.G. § 1B1.3(a)(1), relevant conduct in

a jointly undertaken criminal activity is “all reasonably foreseeable acts and omissions of others

in furtherance of the jointly undertaken criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B). In the

Guidelines application notes, the United States Sentencing Commission emphasizes that these

requirements are conjunctive and that “the scope of the criminal activity jointly undertaken by the

defendant . . . is not necessarily the same as the scope of the entire conspiracy.”

U.S.S.G. § 1B1.3 note 2. The United States Sentencing Commission clarifies that a sentencing

court must “first determine the scope of the criminal activity the particular defendant agreed to

jointly undertake,” adding that “the conduct of others that was not in furtherance of the criminal

activity jointly undertaken by the defendant, or was not reasonably foreseeable in connection with

that criminal activity, is not relevant conduct under this provision.” U.S.S.G. § 1B1.3 note 2. The

application then presents a hypothetical scenario of a defendant who participates in only one

occasion of her boyfriend’s ongoing drug activity to explain that a defendant is accountable only

for a specific instance of jointly undertaken criminal activity, i.e., that categorically similar




                                               - 20 -
ongoing activity cannot be pinned to a defendant. See U.S.S.G. § 1B1.3 note 2(C)(5).

       Herlihy pled guilty to one count of making a false statement to 1st New Mexico Bank

during the loan application process. Making a false statement during a single loan application

process is separately identifiable and distinct from the other fraudulent schemes that were part of

the truck stop business. As the United States Court of Appeals for the Eleventh Circuit explained

in United States v. Blanc, 146 F.3d 847 (11th Cir. 1998), U.S.S.G. § 1B1.3(a)(2)’s purpose is “to

take account of a ‘pattern of misconduct that cannot readily be broken into discrete identifiable

units that are meaningful for purposes of sentencing,’” and where “the conduct is subject to

meaningful subdivision into wholly discrete and identifiable units,” it is not relevant for Guidelines

purposes. 146 F.3d at 852-53 (quoting United States v. Maxwell, 34 F.3d 1006, 1010 (11th Cir.

1994)). The United States Court of Appeals for the Fourth Circuit takes a similar stance, holding

in United States v. Mullins, 971 F.2d 1138 (4th Cir. 1992), that such a narrow understanding of

relevant conduct is necessary lest the term “relevant conduct” expand to encompass any uncharged

criminal activity. See 971 F.2d at 1145. The Court concludes that the convicted offense -- making

a false statement to a bank -- is distinct from the truck stop’s successful efforts to obtain a $16.5

million loan from a different bank the year before the convicted offense. It therefore fails to satisfy

U.S.S.G. § 1B1.3’s definitional requirements for relevant conduct, and the USPO therefore

incorrectly applied the 20-level enhancement under U.S.S.G. § 2B1.1(b)(1)(K).             If 1st New

Mexico Bank had suffered a complete loss of the $60,125.00 loan to Herlihy,

U.S.S.G. § 2B1.1(b)(1)(D) would require the USPO to add 6 levels to Herlihy’s base offense level.

See U.S.S.G. § 2B1.1(b)(1)(D). The USPO notes in the PSR, however, that the $60,125.00 amount

was timely paid in full, resulting in no loss from that discrete fraudulent conduct. See PSR ¶ 56,




                                                - 21 -
at 13. The Court therefore sustains Herlihy’s Objection 1, concluding that the USPO erred when

it concluded that the $16.5 million NMFA loan and the $5.5 million Ponzi scheme to defraud

individual investors is conduct relevant to the convicted offense of making a false statement as

part of the second loan application to 1st New Mexico Bank. See PSR ¶ 65, at 14.

II.    THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE NARRATIVE
       SECTIONS OF THE PSR BASED ON OTHER SCHEMES TO DEFRAUD.

       Herlihy objects in Objections 2 through 27 to portions of the PSR which elaborate on the

schemes to obtain loan funding and solicit individual investors. See Objections at 8-16. In

particular, Herlihy objects that portions of PSR ¶¶ 12-35, 37-45, and 47-49, at 4-12, detail conduct

that is not relevant to Herlihy’s convicted offense or contain factual inaccuracies. See Objections

at 8-16. Herlihy further contends that, under rule 32(i)(3)(B) of the Federal Rules of Criminal

Procedure, an evidentiary hearing is necessary for all issues that the Court considers relevant for

sentencing and for which Herlihy has disputed the factual basis. See Objections at 17-18. The

Court determines supra, part I, that only the second loan application with 1st New Mexico Bank

falls within the locus of relevant conduct for the convicted offense in this case. Because

PSR ¶¶ 11-50 address conduct separate from the second loan application with 1st New Mexico

Bank, they are not relevant conduct under U.S.S.G. § 1B1.3. See PSR ¶¶ 11-50, at 4-12. Because

PSR ¶ 11-50 do not describe relevant conduct, the Court need not determine whether they contain

factual inaccuracies. The Court therefore sustains Herlihy’s Objections 2-27, and concludes that

the USPO should remove PSR ¶¶ 11-50, at 4-12. See Tr. at 19:22-24 (Coberly); id. at 21:19-25

(Court, Sullivan, Tanny).

III.   THE COURT SUSTAINS HERLIHY’S OBJECTION TO PSR ¶ 51, AT 12.

       PSR ¶ 51, at 12, reads:




                                               - 22 -
               On September 30, 2014, agents spoke with Abraham Camarena by
       telephone. Camarena was the senior vice president in charge of commercial loans
       with 1st New Mexico Bank in Deming, New Mexico. Camarena oversaw the loan
       process when Beckner, Curtis, and Herlihy applied for and obtained a loan for
       $135,165 in July of 2009. During the process, Beckner, Herlihy, and Curtis
       pledged a liquor license as collateral to obtain the loan but failed to disclose the
       license had already been pledged to another entity. Beckner also failed to disclose
       he was using an alias (Bill Evans) to apply for the loan.

PSR ¶ 51, at 12 (bold in original). In Objection 28, Herlihy objects that: (i) PSR ¶ 51, at 12,

describes a loan transaction that occurred in July, 2009, to obtain bridge financing until the NMFA

loan closed; and (ii) it is unrelated to the convicted offense. See Objections at 16. At the

sentencing hearing, Herlihy and the United States jointly agreed to end PSR ¶ 51, at 51, with

“Beckner, Herlihy, and Curtis pledged a liquor license as collateral to obtain the loan,” and remove

the language that follows. Tr. at 20:5-6 (Coberly). See Clerk’s Minutes at 3, filed August 11,

2017 (Doc. 63)(“Sentencing Hearing Minutes”); Tr. at 20:3-10 (Coberly); id. at 21:19-25 (Court,

Sullivan, Tanny).

       The first loan from 1st New Mexico Bank is not relevant conduct for the second loan from

1st New Mexico Bank, because they were separate in time and purpose, and the first loan was not

entered in furtherance of the second loan’s application. The first loan application was filed in July,

2009, and was intended to secure bridge financing to cover construction costs while waiting for

the NMFA loan’s approval. See PSR ¶ 12, at 4. Herlihy was not aware during this loan application

process that the truck stop’s liquor license loan had not yet been paid. See Objections at 16. The

second loan application was filed in February, 2010, and was intended to cover a down payment

on a house. See Objections at 5. See also PSR ¶ 56, at 13. During the second loan application,

Herlihy was aware that the truck stop’s liquor license had not yet been paid off and therefore

committed the convicted offense when he represented that the license was not encumbered on the




                                                - 23 -
loan application. See Plea Agreement at 4. The two loans were obtained for different purposes,

and the receipt of the first loan did not facilitate the second loan application. The Court therefore

concludes that removing the language in the PSR ¶ 51, at 12, after “Beckner, Herlihy, and Curtis

pledged a liquor license as collateral to obtain the loan” is appropriate. 6 The Court thus sustains

Herlihy’s Objection 28.

IV.    THE COURT OVERRULES HERLIHY’S OBJECTION TO THE DESCRIPTION
       OF THE LOAN FROM MAURICE BONAL.

       In Objection 29, Herlihy objects to PSR ¶¶ 53-54, at 16, stating that they suggest that Bonal

made a loan to Herlihy rather than to Trucker’s Paradise LLC. See Objections at 16. At the

hearing on the Objections, Herlihy and the United States jointly agreed that this language did not

need to be removed. See Sentencing Hearing Minutes at 3; Tr. at 20:20-21 (Coberly); id.

at 21:19-25 (Court, Sullivan, Tanny).      The Court concludes that Herlihy’s reading of PSR

¶¶ 53-54, at 16, is unnatural and that the text does not suggest that the loan was for Herlihy

personally. Additionally, whether Herlihy or Fuel 4 Less possessed the liquor license is not

considered in calculating Herlihy’s offense level or criminal history score. The Court therefore

overrules Herlihy’s Objection 29.

V.     THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE NARRATIVE
       SUMMARY’S PORTIONS THAT DEAL WITH SCHEMES SEPARATE FROM
       HIS CONVICTED OFFENSE.

       PSR ¶ 56, at 13, reads:

              In summary, Herlihy and his co-conspirator were involved in a Ponzi-type
       scheme to defraud dozens of inventors, involving approximately $5.5 million in
       promissory notes, investments in Fuel 4 Less LLC, a truck stop and gas station in

       6
         The language to be removed is “but failed to disclose the license had already been pledged
to another entity. Beckner also failed to disclose he was using an alias (Bill Evans) to apply for
the loan.” PSR ¶ 51, at 12. See Tr. at 20:3-10 (Coberly); id. at 21:19-25 (Court, Sullivan, Tanny).



                                               - 24 -
       Southern New Mexico. Herlihy and his co-conspirator advertised business
       opportunities in the Los Angeles Times. Herlihy and his co-conspirator were not
       registered agents or broker dealers permitted by law to offer or sell securities.
       Herlihy and his co-conspirator withheld material facts from the purchasers of these
       securities, notably that Beckner (a.k.a. Bill Evans) was a felon convicted previously
       of securities fraud, and that the UCC Liens provided to the investors to protect their
       investments were replicated again and again rendering them meaningless, and
       subordinated to the New Mexico Finance Authority. Initially interest payments
       were made on the promissory notes. However, the business was failing and interest
       payments eventually ceased sometime during 2010 and 2011. The underlying
       investments were not returned, defrauding investors. Additionally, Herlihy and his
       co-conspirator made fraudulent representations or omissions pertaining to a $16.5
       million loan through New Mexico Finance Authority and other financial
       institutions. Lastly, Herlihy was directly attributable to a loan transaction with 1st
       New Mexico Bank, which the truck stop borrowed $60,125.00 in principal from 1st
       New Mexico on February 23, 2010. The truck stop business repaid the principal
       and interest on this loan in a timely fashion.

PSR ¶ 56, at 13 (bold in original). In Objection 30, Herlihy argues that, aside from the convicted

offense, he is not a culpable participant in any of the activities that PSR ¶ 56, at 13, lists. See

Objections at 16-17. The Court determines supra, part I, that only the second loan application with

1st New Mexico Bank falls within the locus of relevant conduct for the convicted offense in this

case. The majority of PSR ¶ 56, at 13, deals with conduct that is not relevant to the convicted

offense; however, the final two sentences directly relate to the relevant conduct. The Court

therefore sustains Herlihy’s Objection 30 insofar as it addresses the allegations in PSR ¶ 56, at 13.

See Tr. at 20:21-22 (Coberly); id. at 21:19-25 (Court, Sullivan, Tanny).

VI.    THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE PSR’S
       CHARACTERIZATION OF HIS MANAGERIAL ROLE AT THE TRUCK STOP.

       PSR ¶ 57, at 13, reads:

              Herlihy was the operating manager of Savoy Travel Center and as such
       performed all management duties and business operations. Herlihy opened all
       bank accounts for Savoy Travel Center, as well as various bank accounts for
       multiple Limited Liability Companies (LLCs) affiliated with Savoy Travel Center.
       These LLCs were established by Herlihy and his co-conspirators. Additionally,




                                               - 25 -
       Herlihy signed all promissory notes and subscription agreements. However, there
       was no evidence the defendant exercised control over others in the Ponzi scheme,
       therefore, the defendant was not be assessed an aggravating or mitigation role
       adjustment.

PSR ¶ 57, at 13 (bold in original). In Objection 31, Herlihy argues that PSR ¶ 57, at 13, misstates

his role at the truck stop. See Objections at 17. According to Herlihy, he held the title of operating

manager, but performed only on-site managerial duties for a short period in early 2008. See

Objections at 17.    Herlihy disputes the assertion in PSR ¶ 57, at 13, that he performed all

management duties and business operations in that role as titular operating manager.              See

Objections at 17.

       At the sentencing hearing, Herlihy and the United States jointly agreed that this summary

could be replaced with the statement of facts from the Plea Agreement, starting at the top of Page 4,

going through the last full paragraph of Page 5, taking that exact language, except changing the

word “I” to “Herlihy.” Sentencing Hearing Minutes at 3. See Tr. at 20:22-21:15 (Coberly); id.

at 21:19-25 (Court, Sullivan, Tanny). The Court holds that this compromise is an acceptable

replacement for PSR ¶ 57, at 13, to provide a narrative summary of the facts. 7 See Tr. at 21:25


       7
      The USPO should remove PSR ¶ 57, at 13, and add the following language from the Plea
Agreement:

               Herlihy was previously employed by a truck stop business in Deming Mew
       Mexico. This business consisted of several limited liability companies, including
       (1) Savoy Travel Center, LLC, (2) Truckers Paradise, LLC, and (3) Fuel 4 Less,
       LCC. While employed by the truck stop business, Herlihy participated in a loan
       transaction with 1st New Mexico Bank (hereinafter, “1st New Mexico”). The truck
       stop borrowed $60,125.00 in principal from 1st New Mexico on February 23, 2010.
       Full payment of the loan was required on or before March 9, 2010. The truck stop
       business repaid the principal and interest on this loan in a timely fashion.

               As an employee of the truck stop business, Herlihy agreed to and signed
       several documents to effectuate the loan. These documents included a “Commercial



                                                - 26 -
(Court). The Court therefore sustains Herlihy’s Objection 31.




       Security Agreement,” which stated that the “Grantor represents and warrants to
       Lender that Grantor holds good and marketable title to the Collateral, free and clear
       of all liens and encumbrances except for the lien of this agreement.” The
       commercial Security Agreement identified the collateral to include New Mexico
       liquor license 2788, the “Grantor” as Truckers Paradise, LLC, and the “Lender” as
       1st New Mexico Bank.

               Herlihy entered into and signed the Commercial Security Agreement
       knowing that the liquor license referenced in the document was already
       encumbered. Indeed, Herlihy had previously participated in other financial
       transactions involving this liquor license. On or about December 6, 2008 Herlihy
       signed a promissory note as the “Operating Manager” of Truckers Paradise, LLC.
       Herlihy pledged the liquor license as collateral for a loan for $140,000.00 extended
       to Truckers Paradise, LLC, by Maurice P. and Diana J. Bonal of Santa Fe, New
       Mexico. Herlihy promised and agreed to “keep” the liquor license “free and clear
       of any liens, law suits or any claims against the License and in good standing with
       the New Mexico Alcohol & Gaming Division.” On or about November 23, 2009,
       Herlihy signed a second promissory note in the amount of $100,000.00. This
       promissory note superseded the first promissory note of December 6, 2018.

               At the time of the above-described loan transaction with 1st New Mexico
       Bank, Truckers Paradise LLC, still owed payment to Mr. and Mrs. Bonal and the
       promissory note was still in effect. Truckers Paradise, LLC, did not own the liquor
       license free and clear of any liens or other encumbrances, and all of Herlihy’s
       statements and representations to the contrary in the Commercial Security
       Agreement were false statements. Herlihy made these false statements knowingly.

               Furthermore, Herlihy observed his co-defendant, Bruce Beckner,
       participate in the loan transaction with 1st New Mexico Bank. Beckner identified
       himself as “Bill Evans” during the transaction. At that time, Herlihy knew Beckner
       as the de facto owner and operator of the truck stop business. Herlihy observed that
       the Commercial Security Agreement had the name “Bill Evans” and a signature for
       “Bill Evans” on the documents. However, Herlihy knew that Beckner’s true name
       was not “Bill Evans” and that Beckner used the alias “Bill Evans” to conceal his
       true identity after a previous criminal conviction for a financial crime.

Plea Agreement at 4-5.




                                              - 27 -
VII.   THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE OFFENSE LEVEL
       ENCHANCEMENT UNDER U.S.S.G. § 2B1.1(b)(1)(K), IN PSR ¶ 65, AT 14.

       Herlihy objects to the USPO’s calculation of the Sentencing Guidelines range for his

convicted offense. See Objections at 19. Herlihy contends that the USPO misapplied a 20-level

enhancement pursuant to U.S.S.G. § 2B1.1(b)(1)(K), see PSR ¶ 65, at 14, when it calculated a loss

from Herlihy’s fraud of more than $9.5 million. See Objections at 19 (disputing the application).

According to Herlihy, there was no actual loss from the convicted offense, so the USPO should

not have applied any upward adjustment. See Objections at 19. The Court determines supra, part

I, that only the second loan application with 1st New Mexico Bank falls within the locus of relevant

conduct for the convicted offense in this case. As the USPO notes in the PSR, 1st New Mexico

Bank did not sustain any financial loss from the fraudulent statement that Herlihy made to it,

because the loan was timely paid in full. See PSR ¶ 56, at 13. U.S.S.G. § 2B1.1(b)(1)(K) states

that, “[i]f the loss exceeded . . . [m]ore than $7,000,000,” add 20 offense levels.

U.S.S.G. § 2B1.1(b)(1)(K). Because the loan was timely paid in full, there was no financial loss,

and U.S.S.G. § 2B1.1(b)(1)(K) is inapplicable. See Tr. at 22:7-10 (Coberly); id. at 23:21-24:2

(Court, Sullivan, Tanny). The Court concludes that the absence of loss means that the USPO erred

when it applied the 20-level upward adjustment to Herlihy’s offense level. The Court therefore

sustains Herlihy’s Objection 32.

VIII. THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE OFFENSE LEVEL
      ENCHANCEMENT UNDER U.S.S.G. § 2B1.1(b)(2)(A), IN PSR ¶ 66, AT 14.

       Herlihy further objects to the USPO’s application of a 2-level upward adjustment pursuant

to U.S.S.G. § 2B1.1(b)(2)(A), see PSR ¶ 66, at 14, on the grounds that the convicted offense (i) did

not involve ten or more victims; (ii) was not committed through mass marketing; and (iii) did not




                                               - 28 -
result in substantial financial hardship to one or more victims. See Objections at 19. Because the

condition of “substantial hardship to one or more victims” does not appear in the 2009 Guidelines,

the Court concludes that the enhancement is not appropriate on this ground and considers only the

other two possible grounds for the enhancement. 8 See U.S.S.G. § 2B1.1(b)(2)(A). The Court

determines supra, part I, that only the second loan application with 1st New Mexico Bank falls

within the locus of relevant conduct for the convicted offense in this case.

       The Application Note to U.S.S.G. § 2B1.1 defines a victim as: “(A) any person who

sustained any part of the actual loss determined under subsection (b)(1); or (B) any individual who

sustained bodily injury as a result of the offense. ‘Person’ includes individuals, corporations,

companies, associations, firms, partnerships, societies, and joint stock companies.”

U.S.S.G. § 2B1.1 note 1 (quoting U.S.S.G. § 2B1.1(b)(2)(A)). The convicted offense involved at

most one victim, 1st New Mexico Bank, and possibly involved no victims, as 1st New Mexico

Bank did not sustain any financial loss from the fraudulent statement that Herlihy made to it, and

the loan was timely paid in full. See PSR ¶ 56, at 13. In any case, the convicted offense does not

involve ten or more victims.

       The Application Note to U.S.S.G. § 2B1.1 defines mass-marketing as “a plan, program,

promotion, or campaign that is conducted through solicitation by telephone, mail, the Internet, or

other means to induce a large number of persons to (i) purchase goods or services; (ii) participate

in a contest or sweepstakes; or (iii) invest for financial profit.” U.S.S.G. § 2B1.1 note 4(A). The

convicted offense of making a false statement to a bank was achieved by Herlihy signing a


       8
        The Court may, however, consider that the Sentencing Commission has made this
enhancement more difficult to apply when it considers Herlihy’s request for time served. See
supra n.1 and accompanying text.



                                               - 29 -
Commercial Security Agreement when he knew the liquor license referenced in the document was

already encumbered. See Plea Agreement at 4. This crime does not involve solicitation to induce

a large number of persons to do anything, because it involves only 1st New Mexico Bank. Herlihy,

therefore, did not commit the convicted offense through mass-marketing. The USPO misapplied

the adjustment for the same reason that it misapplied the 20-level upward adjustment which

Objection 32 disputes, i.e., an erroneously broad interpretation of relevant conduct. The Court

therefore sustains Herlihy’s Objection 33. See Tr. at 22:10 (Coberly); id. at 23:21-24:2 (Court,

Sullivan, Tanny).

IX.    THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE OFFENSE LEVEL
       ENCHANCEMENT UNDER U.S.S.G. § 2B1.1(b)(10)(C), IN PSR ¶ 67, AT 14-15.

       The USPO applies another 2-level enhancement pursuant to U.S.S.G. § 2B1.1(b)(10)(C)

on the theory that Herlihy: (i) relocated or participated in relocating a fraudulent scheme to another

jurisdiction to evade law enforcement or regulatory officials; and (ii) used sophisticated means to

commit his fraudulent conduct.        See PSR ¶ 67, at 14-15.       The USPO should apply this

enhancement, if at all, pursuant to U.S.S.G § 2B1.1(b)(9), as that is where the condition appears

in the 2009 Guidelines. See U.S.S.G § 2B1.1(b)(9). Herlihy objects that this enhancement is

inapplicable, because the convicted offense -- making a false statement to a bank -- does not

include him relocating the fraud scheme to a different jurisdiction or involve sophisticated means.

See Objections at 19. The convicted offense, which does not include the wire transfers charged in

the Indictment, did not relocate the fraudulent scheme to another jurisdiction to evade law

enforcement or regulatory officials but instead took place in the District of New Mexico. See Plea

Agreement at 5. The Application Note to U.S.S.G. § 2B1.1(b)(10)(C) defines “sophisticated

means” as “especially complex or especially intricate offense conduct pertaining to the execution




                                                - 30 -
or concealment of an offense . . . . Conduct such as hiding assets or transactions, or both, through

the use of fictitious entities, corporate shells, or offshore financial accounts . . . ordinarily indicates

sophisticated means.” U.S.S.G. § 2B1.1(b)(10)(C) note 8(B). Herlihy represented to 1st New

Mexico Bank that the truck stop’s liquor license was unencumbered by signing a Commercial

Security Agreement. See Plea Agreement at 4. Signing a document is not especially complex

conduct, as it is a routine part of most business and legal interactions, and it requires no special

skill. The Court therefore concludes that the USPO misapplied the 2-level enhancement pursuant

to U.S.S.G. § 2B1.1(b)(9) and sustains Herlihy’s Objection 34. See Tr. at 22:10-11 (Coberly); id.

at 23:21-24:2 (Court, Sullivan, Tanny).

X.      THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE OFFENSE LEVEL
        ENCHANCEMENT UNDER U.S.S.G. § 3B1.3 IN PSR ¶ 69, AT 15.

        The USPO applies another 2-level enhancement in PSR ¶ 69, at 15, pursuant to

U.S.S.G. § 3B1.3 on the theory that Herlihy used his position of private trust as operating manager

of the truck stop, and his education and experience as a longtime finance professional, to facilitate

the commission of the convicted offense. See PSR ¶ 69, at 15. According to Herlihy, his convicted

offense -- making a false statement to 1st New Mexico Bank on a loan application -- involves

neither the private trust of his professional position, nor the education and skills of his professional

experience. See Objections at 20.

        The Application Note to U.S.S.G. § 3B1.3 defines “public or private trust” as “a position

of public or private trust characterized by professional or managerial discretion (i.e., substantial

discretionary judgment that is ordinarily given considerable deference).” U.S.S.G. § 3B1.3 note 1.

The Application Note explains that, “[f]or this adjustment to apply, the position of public or private

trust must have contributed in some significant way to facilitating the commission or concealment




                                                  - 31 -
of the offense.” U.S.S.G. § 3B1.3 note 1. By signing a Commercial Security Agreement, Herlihy

represented to 1st New Mexico Bank that the truck stop’s liquor license was unencumbered. See

Plea Agreement at 4. There is no indication that 1st New Mexico Bank selected which documents

to have Herlihy sign. There is also no indication that 1st New Mexico Bank gave any unusual

deference to Herlihy’s representation that the liquor license was unencumbered. The use of a

private or public trust, therefore, did not facilitate the signing of the Commercial Security

Agreement, and thereby making a false statement to 1st New Mexico Bank.

        The Application Note to U.S.S.G. § 3B1.3 then defines “special skill” as “a skill not

possessed by members of the general public and usually requiring substantial education, training

or licensing,” and lists as examples “pilots, lawyers, doctors, accountants, chemists, and

demolition experts.” U.S.S.G. § 3B1.3 note 4. By signing a Commercial Security Agreement,

Herlihy represented to 1st New Mexico Bank that the truck stop’s liquor license was

unencumbered. See Plea Agreement at 4. Signing a document does not require substantial

education, training, or licensing, because it is a routine part of most business and legal interactions

and requires no special skill. The Court therefore concludes that Herlihy did not use his position

of private trust, or his specialized skills, education, or experience as a financial professional, to

commission or conceal the convicted offense. Accordingly, the Court also concludes that the

USPO erred when it applied the 2-level enhancement pursuant to U.S.S.G. § 3B1.3. The Court

therefore sustains Herlihy’s Objection 35. See Tr. at 22:11 (Coberly); id. at 23:21-24:2 (Court,

Sullivan, Tanny).

XI.    THE COURT SUSTAINS HERLIHY’S OBJECTION THAT THE ADJUSTED
       OFFENSE LEVEL IN PSR ¶ 71, AT 15, SHOULD BE 7.

       Herlihy objects that the adjusted offense level in PSR ¶ 71, at 15, properly should be




                                                - 32 -
calculated as 7 rather than as 33.      Objections at 20.     Herlihy’s base offense level under

U.S.S.G. § 2B1.1(a)(1) is 7. See PSR ¶ 64, at 14 (citing U.S.S.G. § 2B1.1(a)(1)). The Court

determines supra, parts VII-X, that specific offense characteristics and role in the offense do not

add any enhancements to this base offense level. Accordingly, the Court will not apply the 20-level

upward adjustment pursuant to U.S.S.G. § 2B1.1(b)(1)(K), the 2-level upward adjustment pursuant

to U.S.S.G. § 2B1.1(b)(2)(A), the 2-level upward adjustment pursuant to U.S.S.G. § 2B1.1(b)(9),

or the 2-level upward adjustment pursuant to U.S.S.G. § 3B1.3. See Tr. at 22:3-12 (Coberly); id.

at 23:21-24:2 (Court, Sullivan, Tanny). The Court therefore concludes that the correctly calculated

adjusted offense level in PSR ¶ 71, at 15, should be 7. See Tr. at 23:12-15 (Court, Sullivan,

Coberly). The Court accordingly sustains Herlihy’s Objection 36.

XII.   THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE DOWNWARD
       ADJUSTMENT TO THE OFFENSE LEVEL UNDER U.S.S.G. § 3E1.1(b) IN PSR
       ¶ 74, AT 15.

       Herlihy objects to the USPO’s application of a 1-level downward adjustment pursuant to

U.S.S.G. § 3E1.1(b) on the grounds that it does not apply, because the proper adjusted offense

level prior to the operation of § 3E1.1(a) is 7. Objections at 20. The adjustment pursuant to

§ 3E1.1(b) applies only when “the offense level determined prior to the operation of [§ 3E1.1(a)]

is level 16 or greater.” U.S.S.G. § 3E1.1(b) (emphasis in original). The Court determines supra,

part XI, that the adjusted offense level before the operation of § 3E1.1(a) is 7. The Court therefore

concludes that the USPO erred when it applied the 1-level downward adjustment pursuant to

U.S.S.G. § 3E1.1(b). The Court accordingly sustains Herlihy’s Objection 37. See Tr. at 22:12-13

(Coberly); id. at 23:12-24:1 (Court, Sullivan, Coberly, Tanny).




                                               - 33 -
XIII. THE COURT SUSTAINS HERLIHY’S OBJECTION THAT THE TOTAL
      OFFENSE LEVEL IN PSR ¶ 75, AT 15, SHOULD BE 5.

       Herlihy objects that the total offense level in PSR ¶ 75, at 15, properly should be calculated

as 5 rather than as 30. See Objections at 21. The Court determines supra, part XI, that the adjusted

offense level is 7. The downward adjustment pursuant to § 3E1.1(a) reduces this level by 2, and

no other adjustments apply. See PSR ¶ 73, at 15. The Court therefore concludes that the correctly

calculated total offense level in PSR ¶ 75, at 15, should be 5. The Court accordingly sustains

Herlihy’s Objection 38. See Tr. at 22:13 (Coberly); id. at 23:12-24:1 (Court, Sullivan, Coberly,

Tanny).

XIV. THE COURT SUSTAINS HERLIHY’S OBJECTION THAT THE GUIDELINE
     PROVISIONS IN PSR ¶ 106, AT 24, SHOULD BE CONSISTENT WITH A TOTAL
     OFFENSE LEVEL OF 5.

       Herlihy objects that the Guidelines provisions in PSR ¶ 106, at 24, should correspond with

a total offense level of 5. See Objections at 21. The Court determines supra, part XIII, that the

total offense level is 5. Herlihy does not object to the PSR’s calculation of his criminal history

category of I. See PSR ¶ 79, at 16. The Guidelines imprisonment range for a total offense level

of 5 and a criminal history category of I is 0 to 6 months. U.S.S.G. Ch. 5 Pt. A. The Court therefore

concludes that PSR ¶ 106, at 24, should read: “Guideline Provisions: Based upon a total offense

level of 5 and a criminal history category of I, the Guidelines imprisonment range is 0-6 months.”

The Court accordingly sustains Herlihy’s Objection 39.           See Tr. at 23:3-7 (Coberly); id.

at 23:16-24:1 (Court, Coberly, Sullivan, Tanny).

XV.    THE COURT SUSTAINS HERLIHY’S OBJECTION TO SOME OF THE
       FACTORS THAT MAY WARRANT A SENTENCE OUTSIDE OF THE
       ADVISORY GUIDELINES SYSTEM.

       Herlihy objects to the first bullet point under the heading “Nature and Circumstances of




                                               - 34 -
the Offense and History and Characteristics of the Defendant” in PSR ¶ 124, at 26, 9 and the first

bullet point under the heading “The Kinds of Sentences Available and Sentencing Range

Established” in that same paragraph 10 as referring to irrelevant conduct. PSR ¶ 124, at 26. See

Objections at 21. The Court determines supra, part I, that only the second loan application with

1st New Mexico Bank falls within the locus of relevant conduct for the convicted offense in this

case. The Court therefore concludes that these two bullet points are not relevant and the USPO

should remove them. See Tr. at 22:16-24:1 (Coberly, Sullivan, Court, Tanny).

       Herlihy also objects that the second bullet point under the heading “The Kinds of Sentences

Available and Sentencing Range Established” should be consistent with a total offense level of 5.

Objections at 21. The Court determines supra, part XIII, that the total offense level is 5. The Court

therefore concludes that the second bullet point 11 under the heading “The Kinds of Sentences

Available and Sentencing Range Established” should read: “The defendant entered a guilty plea

to the Information. His total offense level is 5, combined with a criminal history category of I,

results in a Guidelines imprisonment range of 0 months to 6 months.” The Court accordingly

sustains Herlihy’s Objection 40.




       9
        This bullet point states: “The instant offense outlined the defendant’s involvement in
making false representation pertaining to a $16.5 million loan through New Mexico Finance
Authority and involvement in a Ponzi-type scheme to defraud dozens of investors, involving
approximately $5.5 million in promissory notes.” PSR ¶ 124, at 26.
       10
         This bullet point states: “Had the defendant been convicted of the Indictment, he would
have been subject to a statutory prison term of not more than 30 years imprisonment as to Counts
1 and 5; and not more than 20 years imprisonment as to Counts 2, 3 and 4.” PSR ¶ 124, at 26.
       11
         This bullet point states: “The defendant entered a guilty plea to the Information. His total
offense level is 30, combined with a criminal history category of I, results in a guideline
imprisonment range of 97 months to 121 months.” PSR ¶ 124, at 26.



                                               - 35 -
XVI.           THE COURT SUSTAINS                   HERLIHY’S         OBJECTION         TO     THE
               IMPOSITION OF A FINE.

        Herlihy objects to the imposition of a fine. See Objections at 21. Herlihy maintains that

his debts exceed his assets and that, with his limited income, he will never realistically be able to

pay off his existing liens and debts. Objections at 21-22. In the Second Addendum, the USPO

replaced the fine with 100 hours of community service. See Second Addendum at 1. The Court

concludes that this is an acceptable alternative to the fine. See Tr. at 42:16-18 (Court); id.

at 44:10-15 (Court). The Court accordingly sustains Herlihy’s Objection to the imposition of a

fine.

XVII.          THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE SPECIAL
               CONDITION OF SUPERVISION ON CREDIT CARDS.

        Herlihy objects to the first special condition of supervision on page 2 of the Conditions of

Supervision. Herlihy objects that the language -- “You must not incur new credit charges,

negotiate or consummate any financial contracts or open additional lines of credit without prior

approval of the probation officer” -- is vague, and could be interpreted to mean that he cannot incur

additional charges on his existing credit card accounts. See Objections at 23. At the sentencing

hearing, the USPO stated that it was not opposed to Herlihy being allowed to use credit cards as

needed, and the United States agreed with this condition. See Sentencing Hearing Minutes at 3;

Tr. at 25:3-26:16 (Coberly, Court, Tanny, Sullivan). The Court concludes that this condition

should be amended to read: “You must not incur new credit charges (except that you may use

current credit cards as needed), negotiate or consummate any financial contracts or open additional

lines of credit without prior approval of the probation officer.” The Court therefore sustains

Herlihy’s Objection to the USPO’s proper special condition on credit charges, because it is not




                                               - 36 -
sufficiently specific. See Tr. at 25:22-26:16 (Court, Coberly, Tanny, Sullivan).

XVIII.          THE COURT SUSTAINS HERLIHY’S OBJECTION TO THE SPECIAL
                CONDITION OF SUPERVISION ON TEACHING.

         Herlihy objects to the fifth special condition of supervision, which reads: “You must seek

approval from the Court regarding employment that involves financial advising or teaching.”

Conditions of Supervision at 2. Herlihy objects that the restriction on teaching is unnecessary,

because Herlihy currently works as a teacher, and the convicted offense is not related to teaching.

See Objections at 23. Herlihy further objects that it would be more appropriate for him to seek

approval from the USPO instead of from the Court for employment that involves financial

advising. See Objections at 23-24. At the sentencing hearing, the USPO stated that it had no

objection to Herlihy teaching. See Sentencing Hearing Minutes at 3; Tr. at 27:24-28:19 (Tanny,

Court, Coberly, Sullivan). To allow Herlihy to continue with his chosen profession, while ensuring

that his teaching does not touch on financial subjects, the Court amends this condition to read:

“You must seek approval from the Court regarding employment that involves financial advising,

and during the term of supervised release, and must keep the Court advised of any teaching.” At

the hearing, the Court did not amend the condition to require Herlihy to seek the USPO’s approval

regarding financial-advising-related employment. See Tr. at 43:5-14 (Court, Coberly). The Court

therefore sustains in part Herlihy’s Objection to the special condition on teaching, because it is not

sufficiently specific.

         IT IS ORDERED that: (i) the Objections in the Defendant’s Objections to Presentence

Investigation Report and Request for Evidentiary Hearing, filed July 6, 2017 (Doc. 52), are

sustained in part and overruled in part; (ii) the Court will strike the Presentence Investigation

Report ¶¶ 11- 50, at 4-12, filed May 1, 2017 (Doc. 46)(“PSR”), in their entireties; (iii) the Court




                                                - 37 -
will strike all language in PSR ¶ 51, at 12, that follows “Beckner, Herlihy, and Curtis pledged a

liquor license as collateral to obtain the loan.”; (iv) the Court will strike all language in PSR ¶ 56,

at 13, up to and exclusive of its final two sentences.; (v) the Court will strike PSR ¶ 57, at 13, in

its entirety and replace it with the statement of facts in the Plea Agreement, filed February 3, 2017

(Doc. 43), starting at the top of Page 4, going through the last full paragraph of Page 5, taking that

exact language, except changing the word “I” to “Herlihy”; (vi) the Court will strike PSR ¶ 65, at

14, which applies the U.S.S.G. § 2B1.1(b)(1)(K) enhancement, in its entirety; (vii) the Court will

strike PSR ¶ 66, at 14, which applies the U.S.S.G. § 2B1.1(b)(2)(A) enhancement, in its entirety;

(viii) the Court will strike PSR ¶ 67, at 14, which applies the U.S.S.G. § 2B1.1(b)(10)(C)

enhancement, in its entirety; (ix) the Court will strike PSR ¶ 69, at 15, which applies the

U.S.S.G. § 3B1.3, in its entirety; (x) the Court will change the Adjusted Offense Level in PSR ¶ 71,

at 15, to 7; (xi) the Court will strike PSR ¶ 74, at 15, which applies the U.S.S.G. § 3E1.1(b)

downward adjustment, in its entirety; (xii) the Court will apply the U.S.S.G. § 3E1.1(a) downward

adjustment and change the Total Offense Level in PSR ¶ 75, at 15, to 5; (xiii) the Court will

change PSR ¶ 106, at 24, to read: “Guideline Provisions: Based upon a total offense level of 5

and a criminal history category of I, the guideline imprisonment range is 0-6 months”; (xiv) the

Court will strike the first bullet point under the heading “Nature and Circumstances of the Offense

and History and Characteristics of the Defendant” in PSR ¶ 124, at 26, and the first bullet point

under the heading “The Kinds of Sentences Available and Sentencing Range Established” in that

same paragraph; (xv) the Court will change the second bullet point under the heading “The Kinds

of Sentences Available and Sentencing Range Established” to read: “The defendant entered a

guilty plea to the Information. His total offense level is 5, combined with a criminal history




                                                - 38 -
category of I, results in a Guidelines imprisonment range of 0 months to 6 months”; (xvi) the Court

will impose 100 hours of community service in place of a fine; (xvii) the Court will change the

special condition of supervision dealing with credit charges in Page 2 of Conditions of Supervision

to read: “You must not incur new credit charges (except that you may use current credit cards as

needed), negotiate or consummate any financial contracts or open additional lines of credit without

prior approval of the probation officer”; (xviii) the Court will change the special condition of

supervision dealing with teaching in Page 2 of Conditions of Supervision to read “You must seek

approval from the Court regarding employment that involves financial advising, and during the

term of supervised release, must keep the Court advised of any teaching”; (xix) the Court overrules

Herlihy’s Objection to the characterization of the loan from Maurice Bonal in PSR ¶¶ 53-54, at

12; (xx) the Court will accept the Plea Agreement under rule 11(c)(1)(C) of the Federal Rules of

Criminal Procedure; and (xxi) after considering the factors in 18 U.S.C. § 3553(a), and the

Guidelines sentencing range of 0 to 6 months, the Court will assign Herlihy a within-Guidelines

sentence of 1 day or time served, whichever is less, followed by a term of supervised release for 3

years, during which Herlihy must not incur new credit charges (except that he may use current

credit cards as needed), negotiate or consummate any financial contracts or open additional lines

of credit without prior approval of the probation officer, must provide the probation officer access

to any requested financial information and authorize the release of any financial information, must

not communicate or otherwise interact with co-conspirators, must complete 100 hours of

community service during the first year of supervised release, must file timely, accurate and lawful

income tax returns and provide proof of such filing to the probation officer as requested, and must

seek approval from the Court regarding employment that involves financial advising and, during




                                               - 39 -
the term of supervised release, must keep the Court advised of any teaching.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
Counsel:

John C. Anderson
  United States Attorney
Sean J. Sullivan
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Todd A. Coberly
Coberly Law Office
Santa Fe, New Mexico

       Attorneys for the Defendant




                                             - 40 -
